Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 02/01/2022. Claims 1-5, 7, 8, 11-15, 19, and 20 are amended. Claim 10 is canceled. Claims 1-2 and 17-20 are pending examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 20 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 19 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 19, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-9 and 11-20 are directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service. Specifically, the claims recite performing, a travel-related processing operation that is related to traveling, to a location related to a content displayed; receiving usage fee information related to a usage fee that is based on the travel-related processing operation and the content displayed 
displaying a first display that is based on the usage fee information, in a display area, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, terminal, processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, terminal, processor perform(s) the steps or functions of performing, a travel-related processing operation that is related to traveling, to a location related to a content displayed; receiving usage fee information related to a usage fee that is based on the travel-related processing operation and the content displayed 
displaying a first display that is based on the usage fee information, in a display area. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, terminal, processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service. As discussed above, taking the claim elements separately, the non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, terminal, processor perform(s) the steps or functions of performing, a travel-related processing operation that is related to traveling, to a location related to a content displayed; receiving usage fee information related to a usage fee that is based on the travel-related processing operation and the content displayed 
displaying a first display that is based on the usage fee information, in a display area. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide a reduced transportation fee based on users viewing advertisements in a transportation service. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-9 and 11-20 further describe the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, (Foreign Patent Application Publication No. JP2005173836A) in view of Huang et al., (U.S Patent Application Publication No. 20090249445).
	As to Claim 1, Adachi teaches an information processing method to be carried out by a terminal that is configured to communicate with an electronic device (tech-Solution paragraph: when an information display is mounted on a mobile body such as a dedicated vehicle), and (description paragraph: display device), the electronic device being configured to manage information related to a vehicle, the information processing method comprising:receiving, through a communication interface of the terminal, vehicle (tech-solution paragraph: vehicle) usage fee (description paragraph: usage fee information related to a vehicle usage fee that is based on the travel-related processing operation (description paragraph: Time) and can be (description paragraph: The usage fee can be calculated based on the viewing status of the displayed content and the content displayed on the display device of the vehicle (description paragraph: information display device can obtain a predetermined usage fee based on the number of times the content is displayed), from the electronic device; and (description paragraph: display device),displaying a first display that is based on the vehicle usage fee information, in a display area of the terminal; (description paragraph: With such a configuration, the contractor who has installed the information display device can obtain a predetermined usage fee based on the number of times the content is displayed, the time, and the like. Thereby, the incentive to install the information display can be given, and the installation of the information display can be promoted. The usage fee can be calculated based on the viewing status of the displayed content and the viewing status of the information display, in addition to the number of times of display).
Adachi does not teach performing, by a processor of the terminal, a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle.
However Huang teaches performing, by a processor of the terminal, a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle; (0059: the content analysis module 122 may incorporate context information related to the displayed content, a location of the client device 104 such as GPS data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adachi to include performing, by a processor of the terminal, a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle of Huang. Motivation to do so comes from the knowledge well known in the art that performing, by a processor of the terminal, a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle route the vehicle and the rider to the location of the content which would promote an increase in the sales and would therefore make the method/system more profitable.	

As to claim 17, Adachi and Huang teach the information processing method according to claim 1.
Adachi further teaches wherein the electronic device is provided in the vehicle; (background art paragraph: The prior arts of these patent documents include a large number of information display terminals (electronic display board, receiving means equipped with a screen, display device, etc.) for contents requested by an information distribution company such as an advertisement through the Internet).

As to claim 18, Adachi and Huang teach the information processing method according to claim 17.
Adachi further teaches wherein the electronic device includes the display device; (abstract: distribute contents to a large number of information displays. <P>SOLUTION: This information distribution system 1 causes a variety of Web contents to be sent from a server through the Internet for display on information displays 4. The server includes a distribution requirement acquiring means (distribution request accepting part), by which information distribution requirements including the requirements for displaying the Web contents on the information displays 4 and selection of one or more of the information displays 4 are acquired from a client of information distribution, in relation to attribute information showing whether the client is an individual or for-profit business or public institution).
a non-transitory computer readable storage medium storing program instructions that are executable by a processor of a terminal information the terminal being configured to communicate with an electronic device (tech-Solution paragraph: when an information display is mounted on a mobile body such as a dedicated vehicle), and (description paragraph: display device), the electronic device being configured to manage information related to a vehicle, information wherein the program instructions, when executed by the processor, are configured to control the terminal to:receive, through a communication interface of the terminal, vehicle (tech-solution paragraph: vehicle) usage fee (description paragraph: usage fee) information related to a vehicle usage fee that is based on the travel-related processing operation (description paragraph: Time) and can be (description paragraph: The usage fee can be calculated based on the viewing status of the displayed content and the viewing status of the information display, in addition to the number of times of display) and the content displayed on the display device of the vehicle(description paragraph: information display device can obtain a predetermined usage fee based on the number of times the content is displayed), from the electronic device; and (description paragraph: display device),display a first display that is based on the vehicle usage fee information, in a display area of the terminal; (description paragraph: With such a configuration, the contractor who has installed the information display device can obtain a predetermined usage fee based on the number of times the content is displayed, the time, and the like. Thereby, the incentive to install the information display can be given, and the installation of the information display can be promoted. The usage fee can be calculated based on the viewing status of the displayed content and the viewing status of the information display, in addition to the number of times of display).
perform a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle.
However Huang teaches perform a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle ; (0059: the content analysis module 122 may incorporate context information related to the displayed content, a location of the client device 104 such as GPS data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adachi to include perform a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle of Huang. Motivation to do so comes from the knowledge well known in the art that perform a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle route the vehicle and the rider to the location of the content which would promote an increase in the sales and would therefore make the method/system more profitable.	

	As to Claim 20, Adachi teaches a terminal configured to communicate with an electronic device that is configured to manage information related to a vehicle, the terminal comprising:a communication interface configured to communicate with the electronic device; (tech-Solution paragraph: when an information display is mounted on a mobile body such as a dedicated vehicle), and (description paragraph: display device),a memory configured to store one or more computer-readable instructions; and (processing flow paragraph: stored in the memory),one or more processors configured to execute the one or more computer-readable instructions to:receive, through the communication interface, vehicle usage fee information related to a vehicle (description paragraph: usage fee) usage fee (description paragraph: usage fee) that is based on the travel-related processing operation and the content displayed on the display device of the vehicle (description paragraph: information display device can obtain a predetermined usage fee based on the number of times the content is displayed), from the electronic device; and (description paragraph: display device),display a first display that is based on the vehicle usage fee information; (description paragraph: With such a configuration, the contractor who has installed the information display device can obtain a predetermined usage fee based on the number of times the content is displayed, the time, and the like. Thereby, the incentive to install the information display can be given, and the installation of the information display can be promoted. The usage fee can be calculated based on the viewing status of the displayed content and the viewing status of the information display, in addition to the number of times of display).
Adachi does not teach a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle.
However Huang teaches a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle; (0059: the content analysis module 122 may incorporate context information related to the displayed content, a location of the client device 104 such as GPS data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adachi to include a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle of Huang. Motivation to do so comes from the a travel-related processing operation that is related to traveling, by the vehicle, to a location related to a content displayed on a display device of the vehicle route the vehicle and the rider to the location of the content which would promote an increase in the sales and would therefore make the method/system more profitable.	

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, (Foreign Patent Application Publication No. JP2005173836A) in view of Huang et al., (U.S Patent Application Publication No. 20090249445) in view of Hosoda et al., (Foreign Patent Application Publication No. JP2000180187A).
	As to Claim 2, Adachi and Huang teach the information processing method according to claim 1.
Adachi and Huang do not teach applying a content display setting, by the processor of the terminal, to the display device of the vehicle to display the content.
However Huang teaches applying a content display setting, by the processor of the terminal, to the display device of the vehicle to display the content; (claim 10: The information display device for a vehicle according to claim 1, further comprising a setting unit configured to display an item of information content that can be added by map information on the display and select the information item). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adachi and Huang to include applying a content display setting, by the processor of the terminal, to the display device of the vehicle to display the content of Hosoda. Motivation to do so comes from the knowledge well known in the art that applying a content display setting, by the processor of the terminal, to the display device of the vehicle to display the content would provide a content that the user would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.	
	
	
	Claim Objections
4.	Claim(s) 3 and 11-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “WHAT ARE THE DIFFERENT TYPES OF OUTDOOR ADVERTISING?” describes “While static adverts such as billboards can be an effective way to capitalise on an area of high traffic, the number of people reached is limited to that specific location. Vehicle advertising avoids this, and instead presents an on-the-go advertisement in the form of a printed graphic either placed on the side of the vehicle in question, or as a vinyl wrap covering its body. This is an effective and popular type of outdoor advertising due to the increased exposure it offers. The vehicle in question (often a taxi, bus, or van) is constantly on the move, and so the advert is able to reach people in a much wider catchment area. This increases brand awareness on a much larger scale, and can provide a valuable source of exposure to national businesses, or those with multiple locations. Vehicle advertising can also be an effective means of reinforcing the presence of a business in a given area, if a fleet of vehicles with the same branding is seen regularly.”.

	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20130217414 teaches similar invention which describes “one or more of the following features. The moving object is a bus, train, or plane. The predetermined route is an established path to be travelled by the moving object. The content includes information about a future destination along the predetermined route. The request includes data associated with one or more sensors onboard the device. The sensor data includes at least one of accelerometer data and location coordinates. Confirming that the mobile .	


Response to Arguments
7.	Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
displaying a first display that is based on the usage fee information, in a display area. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, terminal, processor” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide a reduced transportation fee based on users viewing advertisements in a transportation service. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

D.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.

E.	112 rejection has been withdrawn based on the amendments submitted on 02/01/2022.
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621